DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment and Applicant's arguments, filed 07 April 2022, have been entered in full.  Claims 1-25, 43-46 are canceled. Claims 26-42, 47 and 48 are amended. New claims 49-54 are added. Claims 26-42, 47-54 are under examination.

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 07 April 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-42, 47, 48 (and new claims 49-51 and 54) remain rejected under 35 U.S.C. 102(a1) as being anticipated by Fares (US 2009/0312254; published Dec 17, 2009).  The basis for this rejection is set forth at pages 3-7 of the previous Office Action (10 March 2021).
	Fares et al. teach a polypeptide sequence comprising human growth hormone (hGH) with one human chorionic gonadotropin carboxy terminal peptide (CTP) attached to the amino terminus of hGH and 2 CTPs attached to the carboxy terminus of hGH (para 0361). Fares et al. teach the polypeptide comprises a sequence that is 100% identical to instant SEQ ID NO:7. Sequence search results of record (previous Office Action; 7/6/20; pages 12-13).  Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). As such, it would have been reasonable to conclude that the polypeptide sequence that is 100% identical to instant SEQ ID NO:7, as taught by Fares et al., would have at least 60% (at least 70% or 80%) of the CTP-modified hGH polypeptides in said purified composition comprising glycosylation at 12 to 18 O-linked glycosylation sites (applies to claims 26, 50 and 51). Fares et al. teach subcutaneous injections (paras 0238, 0249, 0255, 0292)(applies to new claims 54). Fares et al. teach a clarified harvest solution comprising the protein (paras 0217-0222)(applies to new claims 49). 

APPLICANT’S ARGUMENTS POINT ONE:
 	Applicant argues that “to establish inherency the Office must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” And cites Ex parte Levy, 17 U.S.P.Q.2d 1461, 1464 (Bd. Bat. App. & Inter. 1990). Applicant argues that “To be found inherent in an anticipating reference, an unstated element must exist as a matter of scientific fact and flow naturally from the elements expressly disclosed in the prior art reference” and cites Hughes Aircraft Co. v. U.S., 8 U.S P.Q.2d 1580, 1583 (Ct. Cl.1988).  Applicant argues that “inherency may not be established by probabilities or possibilities” and cites In re Robertson, 169 F.3d 743, 745 (Ped. Cir, 1899).  Applicant maintains that “to serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence”. Applicant argues that “such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that would be se recognized by persons of ordinary skill” and cites Continental Can Company USA, Inc. vs. Monsanto Company 948 F.2d 1264, 1268 (Fed. Cir. 1991)”;
Applicant submits that the Examiner’s view that the construction of the hGH construct and transfection into CHO cells result in the same sites and extent of glycosylation, in the Fares reference, is without an objective showing. Applicant maintains that the Examiner has not provided any extrinsic evidence that “makes clear that the missing descriptive matter is necessarily present in the thing described in the reference and that it would be so recognized by person of ordinary skill” Continental Can 948 F.2d at 1268. Applicant respectfully submits that the Examiner misapprehends the state of the art and the diversity of CHO cell expression known to persons of ordinary skill in the art.
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons. 
1.  MPEP 2131.01 teaches:  "To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." Continental Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268, 20 USPQ2d 1746, 1749-50 (Fed. Cir. 1991) (The court went on to explain that "this modest flexibility in the rule that ‘anticipation’ requires that every element of the claims appear in a single reference accommodates situations in which the common knowledge of technologists is not recorded in the reference; that is, where technological facts are known to those in the field of the invention, albeit not known to judges." 948 F.2d at 1268, 20 USPQ at 1749-50.). Note that as long as there is evidence of record establishing inherency, failure of those skilled in the art to contemporaneously recognize an inherent property, function or ingredient of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999). 
2.  The Examiner maintains that the Office Action has provided a basis in fact and technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.  Fares et al. teach a polypeptide sequence comprising human growth hormone (hGH) with one human chorionic gonadotropin carboxy terminal peptide (CTP) attached to the amino terminus of hGH and 2 CTPs attached to the carboxy terminus of hGH (para 0361). Fares et al. teach the polypeptide sequence as being 100% identical to instant SEQ ID NO:7. Sequence search results of record (previous Office Action; 7/6/20; pages 12-13). Fares et al. teach the construction of the hGH construct and transfection into CHO cells. Fares et al. teach that the monosaccharide profiles indicate that the MOD-4023 glycoprotein samples contain predominantly O-link type glycans. The major O-glycan peak is sialylated core 1 (Neu5Aca2-3Gal.beta.1-3GalNAc). The major sialic acid is Neu5Ac and there are some minor peaks suggesting the presence of 3-4% of di-acetylated sialic acid N-acetyl-9-O-acetylneuraminic acid (Neu5, 9Ac2) and less than 1% N-glycolylneuraminic acid. Fares et al. teach that there are also small amounts of Neu5Ac.alpha.2-6(Gal.beta.1-3)GalNAc (para 0401).
 Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). As such, it would have been reasonable to conclude that the polypeptide sequence (MOD-4023 SEQ ID NO:39) that is 100% identical to instant SEQ ID NO:7, as taught by Fares et al., would have the associated biological features regarding glycosylation. 
MPEP 2112.01 II. Teaches: COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES.  Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
APPLICANT’S ARGUMENTS POINT TWO:  
Applicant argues that the Examiner has not provided any evidence that supports a conclusion that all CHO cells produce the same result. Applicant maintains that is known that glycosylation and processing vary among cell lines, including related cell lines, and further depends on culture conditions. Applicant argues that the effect of culture conditions and cell lines was known at the time of filing to affect glycosylation including fucosylation and sialylation. Applicant cites Costa et al. (“The impact of cell adaptation to serum-free conditions on the glycosylation profile of a monoclonal antibody produced by Chinese hamster ovary cells.” New Biotechnology, 30(5):563-572; 2013). Applicant cites Hossler et al., (“Optimal and consistent protein glycosylation in mammalian cell culture,” Glycobiology, 19(9):936-49; 2009). 
Applicant argues that the Examiner’s allegations that the methods of Fares et al. provide for the same glycosylated CTP-modified hGH is speculative and without objective support. Applicant argues that the differences among CHO cell lines are significant and cell lines are selected to achieve desired ends and improved products. Applicant cites Lakshmanan et al. (“Multi-omics profiling of CHO parental hosts reveals cell-line specific variations in bioprocessing traits.” Biotechnology and Bioengineering, 116:2117-2129, 2019). Applicant argues that as stated by Lakshmanan, “[t]he protein processing abilities and the N- and O-glycosylation profiles also differ significantly across the hast cell lines, suggesting the need to select host cells in a rational manner for the cell line development on the basis of recombinant protein being produced” (abstract).  Applicant argues that in the present application, the Inventors identify  improved stability, improved potency, and improved patient outcomes, of highly glycosylated CTP-modified hGH recited in the claims.
	Applicant argues that Fares et al. do not identify which CHO cells, but rather provides a general statement that “[t]he engineered plasmids were transfected and expressed in CHO cell line that enable proper structuring of the O-glycans, which play a critical role in increasing the hydrodynamic volume of the proteins”.  Applicant directs the Examiner’s attention to Table 5 and paragraph 00313. Applicant states that “an invitation to investigate is not an inherent disclosure” where the prior art reference “discloses no more than a broad genus of potential applications of discoveries” Metabolite Labs., Inc. v. Lab Corp. of Am. Holdings, 370 P.3d 1384, 1367 (Fed. Cir. 2004).  Applicant submits that the Examiner does not identify any specific teaching for a particular level of O-glycans, let alone the levels recited in the claims.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
	1.  The citation of Metabolite Labs., Inc. v. Lab. Corp. of Am. Holdings, 370 F.3d 1354, 1367, 71 USPQ2d 1081, 1091 (Fed. Cir. 2004), is not applicable because Fares et al. teach the exact protein (i.e. the claimed species).
	2.  The Examiner notes that the reference discussed by Applicant (i.e. Costa et al., Hossler et al. and Lakshmanan et al.) were not submitted with Applicant’s Remarks/Arguments. The Examiner does not see where the references were cited on any prior IDS submitted during the prosecution history.  While the Examiner takes no issue with Applicant’s general arguments regarding the teachings of Costa et al., Hossler et al. and Lakshmanan et al., these arguments are not applicable to the instant claims. 
Instant claims 26-41, 47-51, 54 are drawn to a product composition comprising a purified human chorionic gonadotropin carboxy terminal peptide modified human growth hormone (CTP-hGH-CTP-CTP SEQ ID NO:7). The instant claims are not drawn to a method for recombinantly producing and purifying CTP-hGH-CTP-CTP using a particular vector, using a particular CHO cell line with particular cell culture conditions. 
Claim 42 is drawn to a product by process claim. MPEP 2113 Product by Process Claims teaches:  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
	MPEP 2113 teaches: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).

APPLICANT’S ARGUMENTS POINT THREE:
Applicant argues that the difference between the glycosylated CTP-modified hGH of Fares et al. and the glycosylated CTP-modified hGH recited in the instant claims is evident. Applicant argues that as shown below and reproduced from Figure 1 of International Patent Publication No. WO 2014/080401, published May 30, 2014 (Fares et al. 2014), without more, glycosylated CTP-modified hGH forms a broad band. Applicant argues that the glycosylated CTP-modified hGH from the instant Specification shows two predominant forms, a low glycosylation form and a high glycosylation form.  Applicant argues that as provided by the instant specification, the MOD-4023 manufacturing upstream process was developed to enable high percentage of the highly glycosylated MOD-4023 protein compared to the Iow glycosylated form. 
Applicant argues that the highly glycosylated form is the target MOD-4023 form, as it results in longer extension of the GH half-life. Applicant directs the Examiner’s attention to the instant specification at paragraph [0323]. Applicant argues that this unexpected robust glycosylation content is significant, showing that the number of O-glycans per CTP in CTP-modified hGH was improved over that known in the art. Applicant argues that the CTP-modified hGH manufactured herein had 4-6 O-glycans per CTP, in comparison with levels known in the art, wherein hCG has only 4 O-glycans.  Applicant directs the Examiner’s attention to the instant specification at paragraph [024]. Applicant maintains that these two forms are not evident in the preparation of Fares et al. 2014, and the figures show the two forms to be distinct. Applicant submits that neither Fares et al. nor Fares et al. 2014 prepare the claimed CTP-modified hGH recited in the claims. Applicant argues that Fares et al. do not teach or suggest preparing any highly glycosylated CTP-modified hGH recited in the claims.
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
	1.  The Examiner notes that the pending art reference Fares et al. US 2009/0312254 is a continuation-in-part of application 12/401,746 (now US Patent No. 8,097435), which is a continuation of application 11/700,910 (now US Patent No. 7,553,940). Therefore, the Examiner does not understand the correlation between the data of  Fares et al. US 2009/0312254 and the data of WO 2014/080401. 
	37 C.F.R. 1.132 states “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added).  With regarding to the submission of new evidence, MPEP § 716.01(c)(II) states that “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results …” (emphasis added).  
In the instant case, it appears that Applicant is arguing that the data from Fares et al. US 2009/0312254 regarding the recombinant production of CTP-hGH-CTP-CTP is the same data in the WO 2014/080401 document. This has not been supported by an affidavit under 37 CFR 1.132.  Accordingly, it cannot be deemed “evidence” in support of Applicant’s position.
	2.  Secondly, and as was stated above, the instant claims are not drawn to a method for recombinantly producing and purifying CTP-hGH-CTP-CTP using a particular vector, using a particular CHO cell line with a particular cell culture condition.
In addition, the product by process claim fails to recite any limitations regarding a particular vector, cell line and cell culture condition. 
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	
NEW REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Fares (US 2009/0312254; published Dec 17, 2009) in view of Nielsen et al. (US 2016/0058879; published  March 3, 2016, priority date May 10, 2013). 
Fares et al. teach a polypeptide sequence comprising human growth hormone (hGH) with one human chorionic gonadotropin carboxy terminal peptide (CTP) attached to the amino terminus of hGH and 2 CTPs attached to the carboxy terminus of hGH (para 0361)(applies to claim 26). Fares et al. teach the polypeptide sequence as being 100% identical to instant SEQ ID NO:7. Sequence search results of record (previous Office Action; 7/6/20; pages 12-13). Fares et al. teach the construction of the hGH construct and transfection into CHO cells (paras 0353-0365). Fares et al. teach that the monosaccharide profiles indicate that the MOD-4023 glycoprotein samples contain predominantly O-link type glycans. The major O-glycan peak is sialylated core 1 (Neu5Aca2-3Gal.beta.1-3GalNAc). The major sialic acid is Neu5Ac and there are some minor peaks suggesting the presence of 3-4% of di-acetylated sialic acid N-acetyl-9-O-acetylneuraminic acid (Neu5, 9Ac2) and less than 1% N-glycolylneuraminic acid. Fares et al. teach that there are also small amounts of Neu5Ac.alpha.2-6(Gal.beta. 1-3)GalNAc (para 0401). Fares et al. teach a composition comprising the modified hGH and a pharmaceutical acceptable carrier (paras 0002, 0242, 0246 and 0270).
Chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). As such, it would have been reasonable to conclude that the polypeptide sequence (MOD-4023 SEQ ID NO:39) that is 100% identical to instant SEQ ID NO:7, as taught by Fares et al., would have at least 60% of the CTP-modified hGH polypeptides in said purified composition comprising glycosylation at 12 to 18 O-linked glycosylation sites (applies to claim 26). Fares et al. teach CTP-modified hGH polypeptide compositions comprising poloxamers (para 0282).
Fares et al. do not teach wherein the poloxamer is poloxamer 188 at a concentration of 0.2%.  Fares et al. do not teach wherein the CTP-modified hGH polypeptide composition comprises m-cresol at a concentration of 0.3%. 
Nielsen et al. teach that their invention relates to compositions of growth hormone compounds, including pharmaceutical formulations (abstract). Nielsen et al. teach the pharmaceutical comprises preservatives and surfactants. Nielsen et al. teach that the surfactant can be poloxamer 188 in amount of 1.0-3.0 mg/ml (paras 0011 and 0075-0078)(2 mg/ml of poloxamer 188 multiplied by 0.1 equals a 0.2% concentration; applies to claim 53). Nielsen et al. teach that the preservative can be m-cresol (para 0079). Nielsen et al. teach that the preservative can be in a concentration of 0.1 mg/ml to 5 mg/ml (para 0081)(3 mg/ml  of m-cresol multiplied by 0.1 equals 0.3% concentration; applies to claim 52). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a pharmaceutical composition comprising CTP-hGH-CTP-CTP (SEQ ID NO:7) wherein at least 60% of the CTP-modified hGH polypeptides comprises glycosylation at 12 to 18 O-linked glycosylation sites and a poloxamer, as taught by Fares et al., by using a poloxamer such as poloxamer 188 at a concentration of 0.2% and m-cresol at a concentration of 0.3%, as taught by Nielsen et al. One of ordinary skill in the art at the time the invention was made would have been motivated to make such modifications and expect success because Nielsen et al. teach that surfactants, such as poloxamer 188, decrease aggregation by interaction between the surfactant and the protein molecule in a liquid pharmaceutical composition. M-cresol is a known bacteriostatic agent. It would be obvious to the skilled artisan to want a pharmaceutical comprising agents to stop aggregation and bacteria, thus preserving the therapeutic. 


		Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        


/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        6/14/22